Citation Nr: 0604037	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-03 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post 
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).

3.  Entitlement to a rating in excess of 10 percent for a 
wound involving Muscle Group XVIII, right buttock.

4.  Entitlement to a rating in excess of 10 percent for a 
wound involving Muscle Group XVIII, left buttock.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1950 to June 
1953.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2001 rating decision, and was remanded in 
November 2004.

The issues of entitlement to ratings in excess of 10 percent 
for wounds to the left and right buttocks are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.

Since the veteran's claim for TDIU could be affected by the 
outcome of the veteran's increased rating claims, 
consideration of the TDIU claim must be deferred pending 
completion of the development requested in the Remand.


FINDINGS OF FACT

The veteran's PTSD is stable, presents moderate 
symptomatology; and is not productive of suicidal ideation; 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting his 
ability to function independently, appropriately and 
effectively; or impaired impulse control.

CONCLUSION OF LAW

Criteria for a rating in excess of 50 percent for PTSD have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code (DC) 9411 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1. 
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign a rating based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign a rating solely on the basis 
of social impairment. See 38 C.F.R. § 4.126.  Age may not be 
considered as a factor in evaluating a service-connected 
disability. 38 C.F.R. § 4.19.

The rating schedule for mental disorders is based upon the 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition, of the American Psychiatric Association (DSM-IV), 
and mental disorders are rated under 38 C.F.R. §§ 4.125-
4.130, DCs 9201-9440.  

The veteran's PTSD is currently assigned a 50 percent rating, 
which is given when
a veteran has occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-term and long-term memory (e.g., retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A rating of 70 percent is assigned when a person has 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); or an inability to establish and 
maintain effective relationships.

The medical evidence makes it clear that the veteran has 
PTSD.  However, the evidence fails to show that the PTSD is 
more severe than the 50 percent disability rating that is 
currently assigned.

At a VA examination in 2003, the veteran appeared confused at 
times, but he denied having any delusions, hallucinations, or 
suicidal or homicidal ideations.  His eye contact was fair, 
and he was noted to maintain his hygiene.  The veteran's 
memory was poor, but he was not obsessive and he had impulse 
control.  The examiner observed that veteran reported getting 
depressed and not wanting to leave the house for long periods 
of time, and that he would have panic attacks, but the 
frequency of the panic attacks was not specified.  The 
examiner diagnosed the veteran with PTSD, assigning a Global 
Assessment of Functioning (GAF) score of 60 (a GAF score 
between 50 and 60 is assigned for moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or for moderate difficulty in social, occupational, 
or school functioning (e.g., few friends, conflicts with co-
workers).

At a VA examination in July 2005, the veteran complained of 
both irritability, prompted by the noisiness of his daughter 
and grandchildren with whom he lived, and impaired sleep with 
a tendency to awake several times per night with nightmares 
regarding Korea one to two times every ten days.  The 
examiner noted that the veteran was oriented to time and 
place, but had a facial tick which was indicative of 
underlying anxiety.  The veteran denied all features of 
atypical thought, including perceptual distortions and 
delusions, but he did see things out of the corner of his eye 
which the examiner noted was indicative of a hypervigilance.  
The veteran also gave no indication of panic attacks, 
although he did report depression at times.  The examiner 
opined that the veteran's hygiene would be wanting if not for 
his daughter's prompting.  (The veteran's daughter also 
submitted a statement in February 2003, which was noted by 
the examiner, detailing the veteran's forgetfulness, and 
recounting how she has to remind him to take showers and 
shave.)  The veteran's affect was flat.  The examiner 
concluded that the veteran's condition was unchanged from his 
2003 examination, and diagnosed the veteran's with chronic 
moderate PTSD, and assigned a GAF score of 55.

A review of numerous VA treatment records dating back several 
years also fails to show that the veteran's PTSD has 
increased in severity.  The treatment records include notes 
from group counseling sessions from the VA mental health 
clinic which occurred roughly monthly between January 2001 
and April 2004, as well as general medical treatment notes.  
However, the symptomatology described in these records is 
often unrelated to the veteran's PTSD.  For example, while 
the veteran has conveyed anger on several occasions, his 
anger has been attributed to the denial of his request for a 
higher rating or to VA's perceived lack of appreciation of 
his depression.  Similarly, while the veteran was noted to be 
depressed at one session, the depression was attributed to 
the recent death of his son.  Furthermore, even the treatment 
records that reflect PTSD-related symptomatology fail to show 
symptomatology that is severe enough to warrant a higher 
rating.  For example, in April 2005, the veteran complained 
of anxiety attacks occurring two to three times per week, 
which is more indicative of the veteran's current rating than 
it is of a 70 percent rating which requires near continuous 
panic.  The records did reflect that the veteran was living 
with his daughter for a while, before moving in with his ex-
wife when his relations with his daughter became strained, 
indicating some problem with family relations; and the 
veteran reported that he was becoming more nervous and 
reclusive; however, these facts alone are not enough to merit 
an increased rating.

While the veteran is clearly limited by his PTSD, it appears 
that the major limiting factor is his cognitive disfunction.  
In this regard, it is noted that before the July 2005 
examination, the examiner was specifically asked to comment 
on which of the veteran's symptoms and impairment were due to 
his PTSD, and which symptoms were attributable to another 
disability.  The examiner noted that the veteran's PTSD was 
stable, but that his ability to be interviewed was challenged 
either by either deteriorating cognitive disorder or by over-
medication.  The examiner added that the veteran's 
unemployability appeared to have little to do with his PTSD 
and more to do with his physical condition and his 
deteriorating cognitive functioning.  Furthermore, the 
examiner indicated that the veteran's reports of having 
diminished socialization and his concentration and focus 
deficits were most likely consistent with his cognitive 
decline.  The examiner also opined that the veteran's 
psychological functioning seemed to indicate a stability of 
his PTSD with possible deterioration of cognitive functioning 
which was unrelated to military service.  The examiner 
concluded by adjusting the veteran's GAF score from 55 to 53 
to account for the veteran's cognitive dysfunction.  The 
Board also notes the presence of VA records reflecting 
diagnoses/active problems as including age-associated 
cognitive decline and organic brain syndrome.  

The veteran does not have obsessional rituals or homicidal or 
suicidal ideations, and while he has panic attacks several 
times per week he was not noted to be in a state of near 
continuous panic.  He is often irritable, but the veteran was 
found to have impulse control.  Further, while the 
maintenance of his hygiene is largely a result of his 
daughter's commendable efforts, the veteran's neglect of his 
personal appearance and hygiene appears to be a result of his 
cognitive decline, not his PTSD.  Moreover, at his two most 
recent VA examinations, the veteran's PTSD symptomatology was 
found to be moderate on the GAF scale. 

While the veteran clearly has occupational and social 
impairment which impacts his work and family relations, it 
appears that the major limiting factor is his cognitive 
dysfunction.  The veteran's PTSD has been found to be stable, 
and his symptoms are moderate.  As such, the Board finds that 
the picture created by the veteran's PTSD symptomatology more 
nearly approximates the criteria required for a 50 percent 
rating.  38 C.F.R. § 4.7.  Accordingly, his claim for a 
rating in excess of 50 percent for his PTSD is denied.


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via an August 2001 letter, 
which clearly advised him of the first, second and third 
elements required by Pelegrini II.    The letter also asked 
the veteran to inform VA of the evidence he wished VA to try 
to obtain and if he had any additional evidence to send it to 
VA.  In addition, an August 2005 supplemental statement of 
the case contained the complete text of 38 C.F.R. 
§ 3.159(b)(1), setting out VA's notice requirements.  In this 
way, the veteran has effectively been provided the required 
notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error, as the veteran has 
been provided with every opportunity to submit evidence and 
argument in support of his claim and ample time to respond to 
VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Numerous VA treatment records have been obtained; and the 
veteran has been provided with several examinations to 
determine the severity of his PTSD (the reports of which have 
been associated with the claims file).  VA also received a 
letter from the veteran's daughter.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

A rating in excess of 50 percent for PTSD is denied.

REMAND

By an October 2001 rating decision, the RO denied ratings in 
excess of 10 percent for Muscle Group XVIII wounds to both 
the right and left buttocks, as well as denying a rating in 
excess of 50 percent for PTSD and denying TDIU.  The veteran 
submitted a notice of disagreement in November 2001, 
indicating that he wanted to appeal the issues denied for 
increase.  However, while the RO subsequently addressed PTSD 
and TDIU, the RO has yet to provide the veteran with a 
statement of the case on the issues of ratings in excess of 
10 percent for the wounds to his buttocks.  As such, a remand 
is necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999). 

Accordingly, this case is remanded for the following:  

Provide the veteran and his 
representative with a statement of the 
case regarding his claims of entitlement 
to ratings in excess of 10 percent for 
wounds to the right and left buttocks, 
and give them an opportunity to respond.  
If, and only if, an adequate substantive 
appeal is timely submitted, this claim 
should be returned to the Board for 
further appellate consideration (after 
all applicable duties to notify and 
assist have been fulfilled).  In any 
event, the file should be returned to the 
Board for its consideration of the claim 
for TDIU benefits, if it likewise remains 
denied.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


